Case 17-41035-JMM   Doc 169    Filed 01/28/19 Entered 01/28/19 09:59:16   Desc Main
                              Document     Page 1 of 7
Case 17-41035-JMM   Doc 169    Filed 01/28/19 Entered 01/28/19 09:59:16   Desc Main
                              Document     Page 2 of 7
Case 17-41035-JMM   Doc 169    Filed 01/28/19 Entered 01/28/19 09:59:16   Desc Main
                              Document     Page 3 of 7
Case 17-41035-JMM   Doc 169    Filed 01/28/19 Entered 01/28/19 09:59:16   Desc Main
                              Document     Page 4 of 7
Case 17-41035-JMM   Doc 169    Filed 01/28/19 Entered 01/28/19 09:59:16   Desc Main
                              Document     Page 5 of 7
Case 17-41035-JMM   Doc 169    Filed 01/28/19 Entered 01/28/19 09:59:16   Desc Main
                              Document     Page 6 of 7
Case 17-41035-JMM   Doc 169    Filed 01/28/19 Entered 01/28/19 09:59:16   Desc Main
                              Document     Page 7 of 7
